DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 4, filed 20 Jan 2021, with respect to the claim objections have been fully considered and are persuasive. The claim objections of 14 Oct 2020 have been withdrawn in view of the amended claims. 
Applicant’s arguments, see pg. 4, filed 20 Jan 2021, with respect to the 35 U.S.C. 112(b) rejections have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejections of 14 Oct 2020 have been withdrawn in view of the amended claims. 
Applicant’s arguments, see pg. 4-5, filed 20 Jan 2021, with respect to the 35 U.S.C. 101 rejections have been fully considered and are persuasive. The 35 U.S.C. 101 rejections of 14 Oct 2020 have been withdrawn in view of the amended claims. 
Applicant’s arguments, see pg. 5-6, filed 20 Jan 2021, with respect to the 35 U.S.C. 102 and 103 rejections have been considered but are moot because the new ground of rejection does not rely on any teaching or matter specifically challenged in the argument.

Status of Claims
Claims 1-3 and 7-9 are currently examination. Claim(s) 4-6 has/have been cancelled since the Non-Final Office Action of 14 Oct 2020. No claim(s) has/have been added/further withdrawn since the Non-Final Office Action of 14 Oct 2020.

Claim Objections
Claim(s) 1, 7 and 9 is/are objected to because of the following informalities:  
“the identification of the anatomy” should read “the identified anatomy” (claim 1); and
 “a user control made active” should read in the same tense as other features, language of “a user control configured to activate” is suggested (claim 7).
“the active user control” should be “the user control” to maintain antecedent basis (claim 7 last line).
“the identification” should read “the identified anatomy” (claim 9).  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim(s) 1-3 and 7-9 recite(s) the limitation “a user control settings controller coupled to the network model, the settings controller configured to obtain imaging system settings for an exam of the identified anatomy.” Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-3 and 7-9 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding hardware structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
(Page 10-11) It should be noted that an ultrasound system suitable for use in an implementation of the present invention, and in particular the component structure of the ultrasound system of FIG. 1, may be implemented in hardware, software or a combination thereof. The various embodiments and/or components of an ultrasound system, for example, the deep learning software modules, or components and controllers therein, also may be implemented as part of one or more computers or microprocessors. The computer or processor may include a computing device, an input device, a display unit and an interface, for example, for accessing the Internet as shown in FIG. 1. The computer or 28 may include Random Access Memory (RAM) and Read Only Memory (ROM). The computer or processor further may include a storage device, which may be a hard disk drive or a removable storage drive such as a floppy disk drive, optical disk drive, solid-state thumb drive, and the like. The storage device may also be other similar means for loading computer programs or other instructions into the computer or processor.
A review of the specification shows that the following appears to be the corresponding software structure (i.e. algorithm) described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
(pages 8-9) FIGURE 3 illustrates an example of touchscreen control panel 60. In this example the neural net model 80 has analyzed ultrasound image 100 of FIGURE 2 and identified it as a four-chamber view of the35 heart. This identity (Image ID) is applied to the-8- 2016PF00940user control settings 48, where the appropriate settings for a cardiac exam using a four-chamber heart view are invoked on the ultrasound system. The ultrasound system is thus automatically set up for 
5 this exam. The settings are coupled to the touchscreen display control, where the appropriate display for the touchscreen display 60 is generated and applied to the touchscreen display panel by the graphics processor 36. As seen in FIGURE 3, the "3D" tab on ath display is shown, since the exam for which the system is set up will acquire and use 3D volume images. In the "Orientation" box on the left the touchscreen shows the identified view, the "4-ch long axis" view. The ultrasound probe 10 is oriented for this viewew. The center "Display" box shows the types of ultrasound images that will be produced and displayed on the display for the exam, which in this example comprise a 4D (live) volume image, MPR image planes produced by the multiplanar reformatter 44,20 and a reference image of the four chambers. The "Controls" box on the display shows that three user control have been made active for the exam by the user control setting 48, a volume trim control, the rotation cursors (seen at the bottom of the display),25 and a calipers for measurement. In FIGURE 2 a calipers graphic 24 has been placed over the central myocardial wall 22 of the heart for measurement of myocardial wall thickness. 

For purposes of the examination, examiner will interpret “a user control settings controller” as computer processor programmed to retrieve imaging system settings for an exam of the identified anatomy from stored preset values and equivalents thereof.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pagoulatos et al. (US Patent Pub No. 2017/0262982: Provisional App No. 62305980 and 62313601 disclose cited subject matter and have effective filing dates of 09 Mar 2016 and 25 Mar 2016, respectively, which are all prior to the effective filing date 19 Oct 2016 of the instant application) - hereinafter referred to as Pagoulatos - in view of Rothberg et al. (US Patent Pub No. 2017/0360412: Provisional App No. 62352382, 62384187, and 62384144 disclose cited subject matter and have effective filing dates of 20 Jun 2016, 06 Sep 2016, and 06 Sep 2016, respectively, which are all prior to the effective filing date 19 Oct 2016 of the instant application) - hereinafter referred to as Rothberg.
Regarding claim 1,  Pagoulatos discloses an ultrasonic diagnostic imaging system (Fig. 4: ultrasound imaging device 110) for identifying anatomy in ultrasound images using deep learning ([0023]: utilizing artificial intelligence approach, determining whether acquired ultrasound images accurately depict/represent a desired view of a patient's organ; [0034]: artificial intelligent machines employ deep learning) comprising:
an ultrasound probe (ultrasound probe 118) adapted to acquire ultrasound image signals ([0029]-[0030]: ultrasound probe 118 driven by ultrasound imaging device 110 to receive echo signals to form ultrasound images);

a neural network model (ultrasound image recognition module 120) stored in a non-transitory computer-readable memory (ultrasound image recognition module provided within ultrasound imaging device 110; [0027]: ultrasound imaging device 110 include memory 114) and adapted to receive the ultrasound images ([0033]: receives ultrasound images acquired from ultrasound imaging device 110) and to identify anatomy in the ultrasound images through a deep learning technique ([0049]-[0050]: ultrasound recognition module determines whether a received ultrasound image represents clinically desirable view or non-clinically desirable view of a heart); and
a user control settings controller (user interface 410 including touchscreen display 112; Fig. 4) coupled to the neural network model ([0054]: user interface allows a user to control or communicate with ultrasound imaging device 110 and ultrasound imaging device communicates with ultrasound image recognition module 120), the settings controller configured to obtain imaging system settings for an exam of the identified anatomy ([0054]: user via input display 112 selects view of an organ/mode of operation; mode of operation is considered to read on “imaging system settings” as claimed); and

	It is noted that the limitation “imaging system settings for an exam of the identified anatomy” was given a broadest reasonable interpretation as any imaging-related parameters provided via a user input, including Pagoulatos’s disclosure of the user selecting via touchscreen display 112 a view of an organ from among a plurality of clinically desirable views that are stored in the ultrasound imaging device and a mode of operation for a desired view in [0054].
Additionally, it is noted that although the disclosures of Pagoulatos cited above are taken from different embodiments, particularly the imaging system settings of selecting a view of an organ or selecting a mode of operation ([0054]: a user may select one view … Alternatively, the user may select a mode of operation), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the embodiments as set forth above, because Pagoulatos teaches that a wide range of different embodiments can be constructed based on its disclosure ([0112]: The various embodiments described above can be combined to provide further embodiments), because each of the embodiments add to or subtract from one embodiment that serves as the least common 
Pagoulatos does not explicitly disclose:
acquire live ultrasound images signals.
	In related art of an ultrasonic diagnostic imaging system for identifying anatomy in ultrasound images using deep learning (at least Fig. 1 and 12), Rothberg, however, discloses:
acquiring live ultrasound image signals (Fig. 12: act 1202; [0101]: real-time measurement prediction of ultrasound imaging by comparing the received ultrasound image data with trained model data to predict, in real time, a landmark of the received ultrasound image data; and [0248]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Pagoulatos to function as claimed, since an ultrasonic diagnostic imaging system for identifying anatomy in ultrasound images using deep learning was well known in the art, as taught by Pagoulatos and Rothberg, and acquiring live ultrasound image signals was well known in the art, as taught by Rothberg. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to allow a “real-time measurement prediction of ultrasound imaging,” as taught by Rothberg ([0101]). 
Regarding claims 2-3 and 7-8, Pagoulatos in view of Rothberg discloses all limitations of claim 1, as discussed above, and Pagoulatos further discloses:
the neural network model (ultrasound recognition module 12) is further adapted to identify a view of the anatomy of an ultrasound image ([0049]-[0050]: ultrasound recognition module determines whether a received ultrasound image represents clinically desirable view or non-clinically desirable view of a heart) (claims 2-3);
the identified view is one of a two-chamber view, a three-chamber view, a four-chamber view, a long axis view, or a short axis view ([0050]: 2-chamber apical view or 3-chamber apical view) (claim 3);
the imaging system settings further include a user control made active in response to identification of the anatomy in an ultrasound image ([0054]: a desired view selected by user via display 112 among a plurality of clinically desirable view stored in ultrasound imaging device 110 and presented to the user), and further wherein the display is adapted to display the active user control ([0054]: user via display 112 selects one view from a plurality of clinically desirable views) (claim 7); and
a training image memory (image knowledge database 122; Fig. 1) storing training images for the neural network model ([0042]: ultrasound image knowledge 230 from training images 210 stored in ultrasound image knowledge database 122; [0035]: image knowledge database 122 stored in any computer-readable storage medium) (claim 8).
.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pagoulatos in view of Rothberg, as applied to claim 1 above, and further in view of Chen et al. (Chen et al. (10/02/2016). Iterative Multi-domain Regularized Deep Learning for Anatomical Structure and Detection and Segmentation from Ultrasound Images. MICCAI 2016, Part II, LNCS 9901, pp. 487-495. Doi: 10.1007/978-3-319-46723-8_56) - hereinafter referred to as Chen.
Regarding claim 9, Pagoulatos in view of Rothberg discloses all limitations of claim 1, as discussed above, and Pagoulatos discloses:
the display (display 112) is adapted to display the ultrasound images ([0030]: ultrasound images displayed by display 112).
Pagoulatos does not explicitly disclose:
the display is further adapted to display ultrasound images annotated with the identification determined by the neural network model.
In related art of an ultrasound diagnostic imaging system for identifying anatomy in ultrasound images using deep learning (see Abstract), Chen, however, discloses:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Paoulatos in view of Rothberg to function as claimed, since an ultrasonic diagnostic imaging system for identifying anatomy in ultrasound images using a neural network model was well known in the art, as taught by Pagoulatos, Rothberg, and Chen, and displaying ultrasound images annotated with identification determined by a neural network model was well known in the art, as taught by Chen. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to “taking advantage of a fully convolutional network, which is formulated as an end-to-end learning framework of detection and segmentation,” as taught by Chen (Abstract).	

Conclusion
The prior art made of record and not relied upon that is considered pertinent to applicant's disclosure includes: 
Simopoulos et al. (US Patent Pub No. 2007/0055153) discloses a processor setting image parameters based on identified anatomy in an ultrasound imaging system (Fig. 2 and [0080]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013.  The examiner can normally be reached on M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799